Citation Nr: 9932199	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-01 866A	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an increased rating for chondromalacia and 
traumatic arthritis of
the right knee, currently evaluated as 10 percent disabling.

2. Whether the claim for service connection for a left knee 
disability secondary
to the service-connected right knee disability is well 
grounded.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from 
October 1981 to October 1985.

In March 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, denied the 
veteran's claim for an increased rating for his service-
connected right knee disability, currently evaluated as 10 
percent disabling.  At the same time, the RO denied service 
connection for a left knee condition secondary to the 
service-connected right knee disability.  The veteran timely 
appealed both issues to the Board of Veterans' Appeals 
(Board).  The veteran perfected his appeal through the 
submission of VA Form 9, which contained the veteran's 
request for a hearing before local VA officials (RO hearing).  
The veteran testified before an RO hearing officer on 
September 10, 1998.


FINDINGS OF FACT


1. All relevant evidence necessary for an equitable 
disposition of the veteran's
appeal has been obtained.

2.  The veteran experiences pain, tenderness, locking, mild 
effusion, crepitus in his
service-connected right knee due to chondromalacia and 
traumatic arthritis, with no instability and essentially 
normal range of motion.

3.  The veteran has presented an opinion by an licensed 
practical nurse that, 






CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for the 
veteran's service connected right knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (1999).

2.  The claim for secondary service connection for left knee 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records (SMRs) indicate that 
the veteran had complaints of pain in his right knee, and 
that an arthrogram revealed degenerative disease of the right 
knee joint.  In April 1984, surgery was performed to repair a 
suspected bucket handle tear of the medial meniscus, which 
had likely caused locking of the veteran's knee.  The 
veteran's separation physical noted that he had degenerative 
joint disease (arthritis) of the right knee.  This 
examination also contained the observation that the veteran's 
knee was deteriorating.

The report of a VA examination in January 1986 notes 
complaints of right knee pain.  An orthopedist found normal 
configuration of both knee joints with normal range of active 
and passive motion.  No swelling, no synovial edema and no 
articular effusion was observed.  Soft crepitus was present 
under the right patella, and this was thought to be 
indicative of chondromalacia that would be the likely cause 
of the veteran's complaints.  X-rays of the knee joints found 
minimal degenerative changes, but no fracture or dislocation 
around either knee joint was observed.  Following a review of 
the above-described medical evidence, the RO granted service 
connection and assigned the veteran a 10 percent rating.

In March 1997, the veteran filed a claim for an increased 
rating for his service- connected right knee disability 
(along with a claim for secondary service connection claim 
for left knee disability).  The medical records then provided 
by the veteran pertained to surgery for his nonservice-
connected left knee.  

The veteran also submitted a letter from Karen A. Lawson, 
L.P.N. who served as the duty nurse at the veteran's place of 
employment.  Ms. Lawson's January 1997 letter indicated that 
the veteran had experienced problems with both of his knees 
since August 1991. 

In March 1997, the RO considered the above medical evidence 
and continued the veteran's 10 percent evaluation for his 
right knee disability.  At the same time, the RO denied 
service connection for the left knee as secondary to his 
service-connected right knee injury.

In November 1997, the veteran underwent a MRI scan of his 
right knee.  This scan revealed truncation at the junction of 
the anterior horn with the body of the medial meniscus.  This 
was observed to be the possible result of a prior surgery or 
tear.  There were findings that strongly suggested a complex 
tear involving the posterior horn of the medial meniscus as 
well as the adjacent portion of the body of the medial 
meniscus.  No findings supported the existence of a tear at 
the lateral meniscus.  Degenerative changes were identified 
at the posterior horn and the body of the lateral meniscus as 
well as at the anterior horn of the medial meniscus.  The 
collateral ligaments, the cruciate ligaments, the quadriceps 
tendon, the patellar tendon and the popliteal tendon all 
appeared normal.  The signal intensity within the bone narrow 
at the right knee was within normal limits.  No abnormal 
fluid collections were identified at or adjacent to the right 
knee.

The veteran underwent a VA compensation examination in April 
1998.  The examiner noted the veteran's complaints of pain in 
both knees, with his right knee being more painful.  The 
veteran reported the onset of his right knee injury in 
service as pivoting during training which resulted in pain 
and swelling.  The veteran also reported his left knee injury 
from December 1996 where his knee locked and arthroscopic 
debridement was performed on the veteran's diagnosed large 
bucket handle medial meniscus tear.  The veteran complained 
of experiencing progressive pain in his left knee, and 
reported right knee pain, no recent right knee injury, but he 
complained of his right knee locking.  The examiner also 
noted that the veteran underwent arthroscopic debridement of 
a lateral meniscus tear in January 1998 at the Dorns 
Veterans' Hospital.  This procedure relieved some of the 
veteran's right knee pain, although right knee pain continues 
to develop after long periods of sitting or standing.

Clinical evaluation of the right knee revealed medial and 
lateral joint tenderness, with more tenderness laterally.  
The McMurray's sign was negative, and both the Lachman's and 
anterior drawer signs were negative.  The veteran's 
arthroscopic portals were observed to be well healed.  Mild 
effusion was present.  Patellofemoral compression was tender 
with crepitus.  Tenderness was present along the medial 
femoral condyle, and the apprehension test was negative.  
Range of motion for the right knee was from 0 to 135 degrees.

As regards the right knee, the examiner diagnosed as status 
post injury during service with exacerbation of symptoms 
which culminated in arthroscopic debridement of a complex 
lateral meniscus tear.  He also indicated that an MRI of the 
right knee showed degenerative changes in addition to a 
complex lateral meniscus tear, and that a mucoid cyst within 
the meniscus suggested chronic pathology.  He opined that the 
cyst possibly developed as early as at the time of the 
veteran's original injury in service, and was potentially the 
body's attempt to repair the meniscus tear.  The examiner 
concluded that it was at least as likely as not that the 
veteran's right knee meniscus tear is an exacerbation of the 
veteran's original in service injury.

In June 1998, after reviewing the veteran's SMRs, the April 
1998 examiner completed an addendum to his April 1998 
examination.  Dr. Kroening noted arthroscopic findings of a 
medial plica from August 1985, which was taken down.  Dr. 
Kroening again noted the cystic changes in the veteran's 
right lateral meniscus that he concluded might indicate 
chronic changes.  Dr. Kroening indicated that he was unable 
to determine whether the veteran's meniscus tear dates to 
service or whether it developed post service.  He concluded 
only that it was a chronic finding, meaning that the meniscus 
tear had been in existence for more than a year.

In July 1998, the RO continued to deny the veteran an 
increase for his right knee condition, and maintained his 10 
percent rating.  

The veteran testified before a Hearing Officer during an RO 
hearing on September 10, 1998.  He indicated that his right 
knee locks when he squats and that it also locks when he is 
sleeping.  He reports that his right knee has locked several 
times since his most recent right knee surgery.  He also 
indicated difficulty walking on stairs and states that he is 
unable to run.  He reported that he is only able to walk a 
mile, and that his right knee is more painful than people 
realize.  He described his right knee pain as rating a "7" 
on a pain scale of 1 to 10.  He indicated that he had been 
prescribed Daypro for inflammation, and that he routinely 
takes Ibuprofen and Tylenol.  He reported occasional right 
knee swelling.  He also indicated that his right knee gives 
out, but he has never had a fall as a result of this.  The 
veteran reported limitation of heavy lifting and the 
inability to play any sports due to pain.  

The veteran testified that on an occasion when his right knee 
locked up while on a ladder, his left knee popped and locked.  
The veteran indicated that this occurrence required surgery a 
few days later.  The veteran indicated that he has over-
compensated for his right knee injury by relying on his left 
knee.  He believes that this is the cause for his left knee 
injury.  He testified that his employer ordered him special 
braces in the past to assist him with mobility at work.  He 
also an expressed his belief that if his right knee had not 
locked up while he was on the ladder, he would not have 
landed in the wrong position, injuring his left leg.

In a September 1998 decision, an RO Hearing Officer concluded 
that the veteran's 10 percent rating for his right knee 
disability was appropriate, and continued that rating for the 
veteran's condition.  She also continued to deny the 
veteran's claim for service connection for his left knee 
condition, claimed as secondary to the veteran's service-
connected right knee disability.  In doing so, she noted the 
veteran's failure to present persuasive medical evidence of a 
plausible relationship between his right knee disability and 
his left knee injury.  Following this decision, the RO 
certified the veteran's appeal to the Board for appellate 
review. 


II.  Legal Analysis

A.  Increased rating for a right knee condition

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for his service-connected right 
knee disability is plausible and capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994);
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The 
Board also is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  Id.

Disability evaluations are determined by comparing a 
veteran's present symptom-atology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where entitlement to compensation is already 
established and the appropriateness of the present rating is 
at issue, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The appellant's right knee disability, chondromalacia with 
arthritis, currently is assigned a 10 percent evaluation 
under Diagnostic Code 5257-5010.  While Diagnostic Code 5257 
is cited to indicate the presence of "other" knee 
impairment (chondromalacia) for which there is no specific 
diagnostic code, the veteran's disability is evaluated on the 
basis of his arthritis.  See 38 C.F.R. §§ 4.20, 4.27.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is to be rated under 
Diagnostic Code 5003, which, in turn, provides that 
degenerative (hypertrophic or osteoarthritis) arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved 
(here, Diagnostic Codes 5260 and 5261). When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Diagnostic Code 5260 provides that limitation of flexion of 
either knee to 60 degrees warrants a zero percent evaluation.  
A 10 percent evaluation requires that flexion be limited to 
45 degrees.  A 20 percent evaluation requires that flexion of 
the knee be limited to 30 degrees.  A 30 percent rating 
required flexion limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides that limitation of extension of 
either knee to 5 degrees warrants a zero percent evaluation.  
A 10 percent evaluation requires that extension be limited to 
10 degrees.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent rating 
requires that extension be limited to 30 degrees.  A 50 
percent rating, the maximum allowed under this code, requires 
that extension be limited to 45 degrees.  38 C.F.R § 4.71a, 
Diagnostic Code 5261.

In the instant case, the veteran maintains that his current 
rating is not sufficient for the amount of disability that 
his right knee disability causes him.  According to the 
veteran, he has chronic right knee pain, which he rates as a 
"7" on a 1 to 10 pain scale.  He further contends that 
standing, walking, sitting, lifting, and bending aggravate 
his pain. 

As noted above, the April 1998 VA examination essentially 
disclosed that the veteran's left knee disability was 
manifested by subjective complaints of functional loss due to 
pain and tenderness. arthroscopic portals were well healed, 
the apprehension test was negative, only mild effusion was 
observed, and range of motion was from 0 to 135 degrees.  The 
examination revealed that the veteran's right knee was 
productive of crepitus upon patellofemoral compression; 
however, there is no clinical evidence that he experienced 
subluxation and/or instability.

Despite the pain complained of by the veteran, and the 
diagnosis of arthritis, the evidence clearly demonstrates 
that the veteran has maintained an essentially normal range 
of motion (i.e., extension to 0 degrees, and flexion to 135).  
According to 38 C.F.R. § 4.71, Plate II, standard range of 
knee motion is from 0-140 degrees, and the veteran's range of 
motion is only very slightly less than standard.  Moreover, 
the limitation of motion shown clearly is not compensable 
under either Diagnostic Code 5260 (requiring flexion limited 
to 45 degrees or more for at least a 10 percent evaluation) 
or Diagnostic Code 5261 (requiring extension limited to 10 
degrees or less for at least a 10 percent evaluation).  

Notwithstanding the fact that the veteran's limitation of 
motion is noncompensable, the Board acknowledges that the 
veteran complains of chronic pain, increased with activity.  
Such complaints could, conceivably, result in additional 
functional loss, particularly during flare-ups, than is shown 
objectively.  Hence, the Board finds that assignment of a 10 
percent evaluation, consistent with the provisions of 
Diagnostic Code 5010 (5003), is appropriate.  Assignment of 
such an evaluation is consistent with the intention of the 
rating schedule to provide for assignment of at least the 
minimum compensable evaluation for the joint for painful 
motion.  See 38 C.F.R. § 4.59.  See also 38 C.F.R. §§ 4.40, 
4.45;  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
However, in the absence of evidence of more significant 
functional loss, there is no basis for assignment of more 
than a 10 percent evaluation on the basis of his complaints 
of pain, alone.  

The record also presents no basis for assignment of a rating 
higher than 10 percent under any other potentially applicable 
diagnostic code.  Since the veteran has essentially normal 
range of motion in his right knee (0-135 degrees), even 
considering his complaints of pain, he clearly does not have, 
or have disability comparable to, ankylosis that might 
entitle him to a higher rating under Diagnostic Code 5256.  
It is noted that the veteran complains of recurrent episodes 
of "locking" of his right knee, even after his surgeries.  
However, an increased rating under Diagnostic Code 5258 
requires that there be dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.  Though the veteran reports that he experiences 
periodic "locking" of his knee joint, there is no objective 
medical evidence of dislocated semilunar cartilage with 
"frequent episodes" of locking as required under the 
diagnostic code.  

Furthermore, despite the diagnosis of a meniscus tear, there 
is no objective evidence that the veteran experiences 
recurrent subluxation or instability.  Hence, neither 
assignment of an evaluation higher than 10 percent, nor a 
separate evaluation for instability, is warranted under 
Diagnostic Code 5257.  See VAOPGCPREC 9-98 (1998) and 
VAOPGCPREC 23-97 (1997). 

For all the foregoing reasons, the Board must conclude that 
the current 10 percent evaluation is appropriate, and that 
the criteria for a higher evaluation are not met.  As the 
preponderance of the evidence is against the claim for a 
higher rating, the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).

The above determinations are based on the pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, however, the Board notes that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's disability, so as to warrant the 
assignment of a higher evaluation on an extra-schedular 
basis.  There is no showing that that the disability has 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitated 
frequent periods of hospitalization, or that the disability 
otherwise renders impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this case 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

B.  Service Connection for a Left Knee Condition

Service connection may be granted for disability due to 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a). Service 
connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.301(a).  Section 3.310(a) has been 
interpreted to permit service connection for the degree of 
impairment resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

However, a preliminary determination that must be made 
in a case involving a claim for service connection is whether 
the claim is "well grounded."  A claim is "well grounded" 
if it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).   

The veteran does not allege, and the evidence does not 
otherwise suggest, that he had a left knee disorder while in 
service, or for many years after service.  Rather, he alleges 
entitlement to service connection for a left knee disorder on 
a secondary basis, claiming that he initially developed 
problems with his left knee years after service, as the 
result of overcompensating for the functional impairment 
caused by his service connected right knee disability.  

Private medical records submitted in support of the veteran's 
claim reflect that the veteran underwent arthroscopy in 
December 1996 on his left knee.  This procedure was 
necessitated by the veteran's complaints of severe pain and a 
locked knee. Dr. T. Daniel Silvester reviewed MRI results 
that showed a bucket handle tear of the left medial meniscus 
with extension of the tear into the posterior horn of the 
lateral meniscus.  A displacement of an inner fragment of the 
medial meniscus to the medial aspect of the intercondylar 
notch was observed.  A large associated knee joint effusion 
was also observed.  The surgical procedure was performed by 
Dr. Robert Kincheloe, and was successful in removing the 
entire bucket handle tear, and left the lateral meniscus 
within normal limits.

As regards the question of whether there is current left knee 
disability, the Board notes that the report of the April 1998 
VA examination includes a notation of left-knee tenderness 
along the medial joint line.  Patellofemoral compression was 
tender with some crepitus.  Range of motion for the left knee 
was from 0 to 135 degrees.  Lachman's and anterior drawer 
signs were negative.  Both the pivot shift and McMurray's 
test were negative.  The examiner diagnosed status post 
arthroscopic debridement of a complex meniscus tear.  He also 
indicated that, due to the inability to repair this tear, the 
left knee encounters a high load on the medial joint line 
that may lead to early degenerative joint disease.  He 
indicated that the veteran experienced moderate pain that 
does not interfere with activities or daily living.

The record also includes evidence, other than just the 
veteran's assertions, indicating that there is, in fact, a 
nexus between the veteran's right and left knee 
disabilities-a July 1997 letter from Karen A. Lawson, 
L.P.N., who treated the veteran in her capacity as the duty 
nurse at the veteran's place of employment.  Ms. Lawson notes 
that because the veteran was behaving cautiously in an effort 
to protect his disabled right knee, he began to experience 
problems, notably clicking, in his left knee in August 1996.  
In December 1996, Ms. Lawson observed that the veteran's left 
knee had locked up, and it required surgery a few days later.  
Following that left knee surgery, Ms. Lawson subsequently 
expressed an opinion that the veteran was then compensating 
with his right knee for his recently surgically repaired left 
knee. 

Inasmuch as the record includes evidence of a current left 
knee disability, and an objective opinion from a nurse 
indicating that a nexus between the such disability the 
veteran's service-connected right knee disability exists, the 
Board finds that the claim is, at least "plausible."  
Hence, the claim is well grounded.  


ORDER

A rating in excess of 10 percent for chondromalacia and 
traumatic arthritis of the right knee is denied.

As evidence of a well-grounded claim for service connection 
for a left knee condition secondary to the service-connected 
right knee condition has been presented, the appeal is 
allowed to this extent.







REMAND

As the veteran has submitted a well-grounded claim for 
secondary service connection for a left knee disability, the 
RO must now consider the claim on the merits.  Prior to 
adjudication of the claim on the merits, however, additional 
development is warranted.  The VA's duty to assist requires 
that he be afforded a VA examination with respect to this 
disability, which takes should take into account the records 
of the veteran's prior medical history, and includes an 
opinion as to the etiology of this disability before a 
decision concerning his appeal can be made.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); Moore v. Derwinski, 1 
Vet. App. 401, 405 (1991).  Prior to having him undergo such 
examination, the RO should obtain and associate with the 
record all pertinent records of outstanding medical treatment 
for the veteran's left knee, if any.  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file records of medical treatment 
for left knee any relevant outstanding 
treatment records.  However, if any such 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo an appropriate VA 
examination to determine the etiology and 
extent of his left knee disability.  It 
is imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
should be accomplished, and all clinical 
findings must be reported in detail.  
Following examination of the veteran and 
review of the claims file, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's left knee disability is related 
to his service-connected right knee 
disability, to include as a result of 
overcompensation.  If it is determined 
that a relationship exists, the examiner 
should specify whether the veteran's 
right knee disability caused or 
aggravated the left knee disability.  If 
aggravation is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, he or 
she should clearly so state.  Otherwise, 
the physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If any action requested 
is not taken, or is deficient in any 
manner, appropriate corrective action 
should be undertaken.

4.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should adjudicate the 
veteran's claim for secondary service 
connection for left knee disability on 
the basis of all pertinent evidence of 
record, and all pertinent legal 
authority.  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 





IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

